Citation Nr: 1425371	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1991.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2007 rating decision of the VA Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran was afforded a Travel Board hearing in September 2010 before the undersigned Veterans Law Judge sitting at Pittsburgh, Pennsylvania.  The transcript is of record.

By decision in December 2010, the Board granted a compensable (10 percent) disability rating for right hernia scar residuals.  This matter is no longer for appellate consideration.  The issue of entitlement to an initial compensable evaluation for bilateral hearing loss was remanded for further development.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that bilateral hearing loss disability is more severely disabling than reflected by the currently assigned disability evaluation and warrants a higher rating.  

Review of the record discloses that the Veteran's hearing was most recently evaluated for VA compensation and pension purposes in February 2011.  VA outpatient records reflect that he was fitted for hearing aids in April 2011.  It was reflected in those records that there was some difficulty with the fitting or use of the hearing aids.  There was to be a follow-up in three weeks, but it is not clear whether that occurred or whether other treatment of the ears/hearing aids has been accomplished.  Since it has been more than three years since the appellant was last examined for compensation purposes, a current audiology evaluation would be useful in ascertaining current disability.

Additionally, record indicates that the Veteran appears to receive VA outpatient treatment for hearing loss.  The most recent progress notes in this regard date through April 2011.  The Board is thus put on notice as the existence of additional VA clinical evidence that should be requested and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611.  Therefore, VA audiology records dating from May 2011 through the present should be requested and associated with the claims folder and/or Virtual VA.

Accordingly, the case is REMANDED for the following actions:

1.  Request relevant VA (audiology) outpatient records from May 2011 through the present and associate with the claims folder (to include Virtual VA).

2.  Schedule the Veteran for a VA audiology examination to ascertain the current severity of hearing loss disability.  The examination should be conducted in accordance with 38 C.F.R. § 4.85.

3.  After taking any further development deemed appropriate, re-adjudicate the issue.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

